Case 4:21-cr-00102-CVE Document 39 Filed in USDC ND/OK on 04/27/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                            Case No. 21-CR-102-CVE

 WILLIAM DONOVAN JOHNSON,
 III.,
 DAVID SCOTT CHAMBERS,
 GENE OLEN CHARLES RAST,
 SHAUNI BREANNE CALLAGY,

                      Defendants.


                                   Entry of Appearance

      The United States of America, by Reagan V. Reininger, Assistant United States

Attorney for the Northern District of Oklahoma, hereby enters her appearance as

counsel to prosecute any forfeiture matters of the case for the United States of

America.

                                         Respectfully submitted,

                                         CLINTON J. JOHNSON
                                         ACTING UNITED STATES ATTORNEY


                                         /s/ Reagan V. Reininger
                                         REAGAN V. REININGER, OBA #22326
                                         Assistant United States Attorney
                                         110 West Seventh Street, Suite 300
                                         Tulsa, OK 74119
                                         Telephone: (918) 382-2700
                                         Email: reagan.reininger@usdoj.gov
Case 4:21-cr-00102-CVE Document 39 Filed in USDC ND/OK on 04/27/21 Page 2 of 2




                                Certificate of Service

I hereby certify that on April 27, 2021, the foregoing document was electronically
transmitted to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to counsel of record.

                                        /s/ Janna Tomah
                                        JANNA TOMAH, Data Analyst




                                           2
